Citation Nr: 0017708	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  94-36 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
manifested by a heart murmur.

2.  Entitlement to a rating in excess of 10 percent for 
postoperative rupture of the left Achilles tendon.  

3.  Entitlement to an earlier effective date prior to 
September 4, 1997 for a 10 percent rating for postoperative 
rupture of the left Achilles tendon.  

4.  Entitlement to a 10 percent rating prior to September 4, 
1997 for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 
(1999).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active duty from May 1972 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 1996, the Board denied service connection for 
tuberculosis and a right shoulder disorder.  The Board also 
denied entitlement to a compensable rating for service 
connection for pseudofolliculitis barbae.  The Board remanded 
the issues of entitlement to service connection for a cardiac 
disorder, entitlement to a compensable rating for 
postoperative rupture of the left Achilles tendon and 
entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324.  

In February 2000 the RO awarded a 10 percent rating for 
postoperative rupture of the left Achilles tendon, effective 
September 4, 1997.  The veteran appealed the effective date 
of the award of 10 percent.  The veteran has characterized 
this as entitlement to an earlier effective date for a 
compensable rating whereas his representative has 
characterized the issue as an earlier effective date under 
the provisions of 38 C.F.R. § 3.324.  The Board will discuss 
both theories of entitlement in this decision.  


FINDINGS OF FACT

1.  The veteran has not submitted or identified competent 
evidence of a cardiac disorder, which is manifested by a 
heart murmur, or a nexus between any current cardiovascular 
disease and active service.

2.  On March 6, 2000, prior to the promulgation of a decision 
in the appeal, the veteran requested withdrawal of his 
Substantive Appeal on the issue of a rating in excess of 10 
percent for postoperative rupture of the left Achilles 
tendon.  

3.  Entitlement to a compensable rating for postoperative 
rupture of the left Achilles tendon is first shown during VA 
examination in September 1997.  

4.  Prior to the September 1997 effective date for a 
compensable rating for postoperative rupture of the left 
Achilles tendon, the veteran's noncompensable service-
connected disabilities were not of such character as to 
clearly interfere with normal employability.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for cardiac disorder, which is manifested by a heart murmur, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1999).

3.  The criteria for an effective date earlier than September 
4, 1997 for a 10 percent rating for postoperative rupture of 
the left Achilles tendon have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

4.  A 10 percent rating prior to September 4, 1997 for 
multiple noncompensable service-connected disabilities is not 
established.  38 C.F.R. § 3.324 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The service medical records show that the heart and vascular 
system was normal during periodic examination in March 1982.  
During periodic medical examination in March 1983, the 
examiner noted that the veteran had a questionable systolic 
murmur.  The examiner noted that a January 1983 chest x-ray 
examination was normal.  The examiner referred the veteran 
for evaluation of the questionable murmur.  The physician 
noted that the veteran had no prior history of chest pain, 
cough, or exertional dyspnea, and the physician noted that 
there was no prior history of hypertension.  Physical 
examination showed no precordial overactivity or thrills and 
a systolic murmur was heard only in the supine position.  
There was no diastolic murmur.  The impression was benign 
localized systolic flow murmur.  The physician felt that an 
echocardiogram or other diagnostic studies were unnecessary 
at that time.  The physician recommended a follow-up 
examination but the service medical records do not show this 
was performed.   

The service medical records show that the veteran underwent 
an electrocardiograph (ECG) in January 1986.  The reported 
test results indicated a normal sinus rhythm, a nonspecific T 
wave abnormality and abnormal ECG.  On the cover sheet the 
examiner reported that the test results were within normal 
limits.  During periodic physical examination in February 
1986, the examiner reported that the heart and vascular 
system was normal.  The examiner indicated that an EKG was 
within normal limits.  

A chest x-ray examination performed in March 1988 was normal.  
During periodic physical examination in November 1989, the 
examiner reported that the heart and vascular system was 
normal.  

The veteran was seen in October 1991 for chest pain with 
cough.  A chest x-ray examination showed the heart was 
normal.  

Dental treatment records dated in January 1992 indicate that 
the veteran was questioned regarding the status of his heart 
murmur for purposes of prescribing medication.  The veteran 
underwent a physical examination at that time.  The 
assessment was benign functional murmur.  Later that month an 
examiner recommended a work-up for the systolic heart murmur.  
An ECG report indicated a normal sinus rhythm, left atrial 
enlargement and borderline ECG.  During the veteran's medical 
retirement examination in February 1992, he reported a 
history of heart trouble.  The physician reported the heart 
as abnormal and listed the abnormality as a systolic murmur.  
The examiner noted that an EKG was borderline and a chest x-
ray examination was normal.  The examiner also noted that an 
echocardiogram that had been completed earlier that month was 
normal.  The final diagnosis in the summary of defects was 
systolic heart murmur.  

The veteran filed his application for service connection for 
a heart murmur in July 1992.  The veteran did not identify 
any post-service medical treatment.  

During his personal hearing, the veteran testified that he 
was diagnosed with a heart murmur during service and this 
requires that he take prophylactic medication when having 
dental work.  Transcript, pp. 8, 10, 15-17 (Sept. 1993).  

The veteran underwent a VA compensation examination in 
October 1993.  Physical examination showed the chest was 
clear to auscultation and percussion throughout.  There was 
no jugulovenous distention, heaves, bruits or murmurs.  There 
was no diagnosis of a cardiovascular disorder.  

The veteran underwent a VA examination in September 1997.  
The VA physician certified review of the claims folder in 
conjunction with the examination.  The physician noted that 
the examination was being performed to determine whether the 
veteran had a heart murmur.  The veteran denied a history of 
chest pain, shortness of breath apart from normal exertion 
and peripheral edema.  The veteran denied having hypertension 
and a history of orthopenia and paroxysmal nocturnal dyspnea.  
On physical examination, pulse rate was 72 and regular.  
There was no cough or expectoration or tachypnea or 
hyperpnea, and the lungs were clear to auscultation and 
percussion.  The cardiac rhythm was regular and there were no 
murmurs, gallops or clicks on auscultation.  The physician 
noted that he examined the veteran in the squatting, 
standing, sitting, recumbent and left lateral decubitus 
positions, and that there were no murmurs.  There was a 
normal splitting of the S2 over the second interspace to the 
left of the sternum and also over the base of the precordium, 
and no murmurs were identified.  The veteran was again 
auscultated after exercise and no murmurs were audible.  
There was no arrhythmia, clicks or gallops.  The point of 
maximal impulse was located at the fifth intercostal space 
within the mid-clavicular line.  Inspection of the neck 
revealed a normal jugular vein pattern.  The carotid upstroke 
was normal.  There were no bruits audible from the carotid 
arteries or femoral bruits.  There was no pitting edema of 
the ankles or clubbing of the digits, and there were good 
peripheral pulses present throughout.  There were no 
varicosities.  X-ray examination showed that the heart, great 
vessels and mediastinum were unremarkable and the lungs were 
clear.  The impression was normal chest.  The VA physician 
determined that there was no organic heart disease found, 
including valvular heart disease, which the physician 
confirmed clinically by the absence of murmurs.  The veteran 
also underwent an EKG at that time.  The VA physician 
concluded that the EKG findings were non-specific and not 
indicative of valvular or ischemic heart disease.  The 
physician noted that left atrial enlargement was not 
confirmed by x-ray examination, but the physician referred 
the veteran to the cardiology clinic for a more in depth 
evaluation.  

The VA outpatient treatment records show the veteran was seen 
for a follow-up examination in November 1997.  The veteran 
related a history of heart murmur for which he had to take 
antibiotics prior to receiving dental treatment.  The 
examiner noted a negative history of cardiac disease, which 
included no history of chest pain, palpitation, paroxysmal 
nocturnal dyspnea, orthopenia and pedal edema.  The examiner 
also noted a negative history for rheumatic fever, valvular 
disease or syncope, respiratory problems, dyspnea on exertion 
or at rest, asthmatic attacks, chronic obstructive pulmonary 
disease and hemoptysis.  Cardiac examination was within 
normal limits.  The point of maximal impulse was not 
displaced, and there were no murmurs, gallops or rubs.  The 
chest was clear to auscultation and percussion.  The veteran 
also underwent an EKG at that time.  The EKG report indicates 
that it was abnormal.  The assessment was a history of heart 
murmur.  

On follow-up examination in August 1998, the examiner noted 
that the veteran did not attend a prior cardiology 
appointment that was scheduled to evaluate him for heart 
murmur.  The veteran denied a history of chest pain and 
shortness of breath.  The veteran underwent an EKG at that 
time.  The examiner stated that the EKG was normal except for 
mild ventricular enlargement.  There was no diagnosis of 
heart disease.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Cardiovascular-renal disease may be presumed to have been 
incurred during active military service if manifested to a 
degree of 10 percent or more within the first year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
held that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  


Analysis

Section 5107, title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a cardiac 
disorder, which is manifested by a heart murmur, must be 
denied as not well grounded.  

In this case, the veteran has failed to satisfy the first 
requirement of submitting evidence of a current disability.  
Although the service medical records show that the veteran 
was diagnosed with a systolic heart murmur during periodic 
examination in March 1983, the examiners did not diagnose any 
underlying heart disease or conclude that the murmur resulted 
in a cardiovascular disability.  The impression at that time 
was benign localized systolic flow murmur.  In fact, the 
remaining service medical records indicate that the 
diagnostic testing was within normal limits.  During periodic 
physical examination in February 1986, the examiner reported 
that the heart and vascular system was normal.  The examiner 
also indicated that an EKG was within normal limits.  A chest 
x-ray examination performed in March 1988 was normal.  During 
periodic physical examination in November 1989, the examiner 
reported that the heart and vascular system was normal.  An 
October 1991 chest x-ray examination showed the heart was 
normal.  In fact, the only findings reported during the 
veteran's medical retirement examination in February 1992 was 
a benign systolic heart murmur.  The service medical records 
do not include a diagnosis of underlying heart disease or any 
other cardiovascular disability, which is manifested by a 
heart murmur.  

The evidence does not show a diagnosis of heart disease or 
other cardiovascular disability during the veteran's initial 
post-service year.  In fact, the veteran has not presented or 
identified competent medical evidence showing a current 
diagnosis of heart disease or a cardiovascular disability, 
which is manifested by a heart murmur.  There was no 
diagnosis of a cardiovascular disorder during the October 
1993 VA compensation examination.  The physician who 
performed the September 1997 VA examination certified review 
of the claims folder and specifically noted that the 
examination was being performed to determine whether the 
veteran had a heart disorder.  Based on that review and the 
physical and diagnostic testing, that VA physician determined 
that there was no organic heart disease found, including 
valvular heart disease, which the physician confirmed 
clinically by the absence of murmurs.  The physician also 
concluded that the EKG findings were non-specific and not 
indicative of valvular or ischemic heart disease.  Likewise, 
the VA outpatient records also do not include a current 
diagnosis of heart disease or cardiovascular disorder.  The 
assessment in November 1997 was a history of heart murmur.  
The follow-up examination in August 1998 also did not yield a 
diagnosis of heart disease.  The examiner stated that the EKG 
was normal except for mild ventricular enlargement.  There 
was no diagnosis.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The determinant issue in this case is whether the veteran has 
a current disability, which is manifested by a heart murmur.  
This is a question of medical diagnosis; therefore, competent 
medical evidence is required to well ground the claim.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (citing Murphy, at 81).  The 
veteran testified that he was diagnosed with a heart murmur 
during service and this requires that he take prophylactic 
medication when having dental work.  Tr., pp. 8, 10, 15-17.  
Despite his testimony, the veteran is not competent to render 
a medical diagnosis of heart disease or any other cardiac 
disorder that is manifested by a heart murmur.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran has a current disability that is related 
to a disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Absent evidence of a 
current disability, the claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  In this case, the Board finds that the duty to 
inform does not attach because the veteran has not identified 
available evidence that would well ground his claim.  The 
Board views its foregoing discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen this claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); see Graves v. Brown, 8 Vet. App. 522 
(1996), Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  

Because there is no competent medical evidence of either a 
current disability or a nexus to active service, the Board 
finds that his claim of entitlement to service connection 
must be denied as not well grounded.  


Increased Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

Though a written, signed statement dated March 6, 2000, the 
veteran has withdrawn his appeal on the issue of a rating in 
excess of 10 percent for postoperative rupture of the left 
Achilles tendon.  Consequently, no allegation of error of 
fact or law for appellate consideration remains as to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed without prejudice.  


Effective Date and 38 C.F.R. § 3.324

The veteran separated from active service on May 31, 1992.  
He filed his original application for compensation in July 
1992.  This application was received within one year from his 
separation from active service.  

The service medical records show that the veteran ruptured 
his left Achilles tendon in May 1985.  The veteran was 
initially treated with a long leg cast.  He did well until he 
re-injured his Achilles tendon in August 1985.  The veteran 
was admitted that month for surgical repair of the left 
Achilles tendon.  He was again placed in a long leg cast and 
placed on convalescent leave.  He did well postoperatively 
and he was given a profile for limited duty.  He was later 
placed in a short leg cast.  The veteran also started on 
rehabilitation after the cast was later removed.  By December 
1985, the veteran was doing well except for dependent edema 
but he could walk without difficulty.  He displayed full 
plantar flexion and dorsiflexion to 30 degrees.  During 
orthopedic examination in February 1986, the veteran had no 
complaints.  He had full range of motion.  In September 1991, 
the veteran was seen for a one-year, on-and-off, left lower 
extremity pain.  The veteran stated that he experienced left 
ankle soreness after physical activity such as running or 
playing basketball.  The veteran had full range of motion 
except that he could not fully flex the left foot.  There was 
no pain to palpation, no redness and no swelling.  There was 
tenderness to palpation of the Achilles tendon.  The 
assessment was chronic Achilles tendon pain.  The conclusion 
was normal study.  During podiatry examination in October 
1991, the veteran expressed concern over his tendency to pull 
his hamstring.  Physical examination showed that range of 
motion was within normal limits.  X-ray examination showed no 
evidence of fracture, dislocation or other bony abnormality.  
The podiatrist stated that the x-ray examination was positive 
for calcification in the proximal aspect of the left Achilles 
tendon.  During the February 1992 medical separation 
examination, the feet and lower extremities were listed as 
normal.  

In January 1993, the RO granted service connection for 
residuals of the left Achilles tendon repair, scar of the 
left forehead, scar of the right eyebrow, and dermatitis of 
the groin and arm.  The RO assigned noncompensable ratings 
for these disabilities, effective June 1, 1992.  Residuals of 
the left Achilles tendon repair were rated under Diagnostic 
Code scheme of 5299-5271.  The RO denied entitlement to a 10 
percent rating based on multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324.  In April 1993, the RO granted a separate 
noncompensable rating for pseudofolliculitis barbae, 
effective June 1, 1992.

At his personal hearing the veteran testified that he has 
ankle pain when he is leaning forward in the standing 
position for a long time but he has no difficulty standing 
straight up.  Tr., pp. 10-11.  He also testified that he is 
able to walk one or two miles without difficulty.  Tr., p. 
11.  He testified that due to pseudofolliculitis barbae he 
must keep his beard 1/8-to-1/4 inch long, which has become an 
industrial impediment in obtaining a midlevel management 
position.  Tr., p. 6.  He testified that he was not working 
and that he had not been employed since his separation from 
service approximately one year earlier.  Tr., p. 7.  

During the October 1993 VA compensation examination, the 
veteran reported that he worked as a consumer 
engineer/service representative for a computer company.  He 
stated that he had no absenteeism.  The veteran related a 
history of the in-service injury and repair.  He stated that 
he has a surgical scar in the area and that his calf muscles 
continue to feel tighter on the left side.  On physical 
examination, there was a well-healed, nontender, 8-centimeter 
scar on the left heel, which the examiner described as status 
post Achilles tendon surgery.  There was 5/5 strength 
throughout the lower extremities with normal range of motion 
and tone.  Passive range of motion of the left knee and ankle 
were within normal limits.  There was no pain to palpation in 
the ankle and/or gastrocnemius area.  Foot dorsiflexion was 
20 degrees and plantar flexion was 40 degrees with 
symmetrical inversion and eversion.  Gait was within normal 
limits with symmetrical swing and stance space, and with good 
ankle, knee and hip motion.  Sensation was intact to pinprick 
and touch throughout the lower extremities.  Deep tendon 
reflexes were symmetrical and the toes were downgoing.  
Cerebellar testing was intact.  The diagnosis was status post 
Achilles tendon rupture and repair with a well-healed, 
nontender scar as described.  

The veteran underwent a VA examination in September 1997.  
The VA physician certified review of the claims folder in 
conjunction with the examination.  The veteran stated that he 
was employed.  The physician noted the veteran's in-service 
treatment history, including surgical repair of the left 
Achilles tendon rupture.  The veteran defined his current 
residuals as having some discomfort in the left heel area, 
especially when hyperextending the ankle.  On physical 
examination the veteran walked with a normal gait and 
posture.  On inspection of the left ankle, there was a 
vertical, pigmented slightly keloidal scar on the 
posteromedial aspect measuring 8.5 centimeters.  This scar 
was nontender.  The left Achilles tendon appeared slightly 
thicker in circumference than the right one, which the 
physician noted was tender to digital compression.  The 
physician noted that this tenderness was not present on the 
right.  Left ankle dorsiflexion was 5 degrees and right ankle 
dorsiflexion measured 15 degrees.  Ankle plantar flexion was 
45 degrees, bilaterally.  The physician commented that the 
veteran could stand on toes and heels, but more readily on 
the right.  Calf circumference was 14 inches, bilaterally.  
Circumference of the thighs at the lower third level was 17.5 
inches, bilaterally.  Knee extension was 90 degrees and knee 
flexion was 140 degrees, bilaterally.  McMurray sign was 
negative, bilaterally.  There was no ligament laxity of 
either knee.  Patellar grinding test was negative, 
bilaterally.  However, on digital palpation there was slight 
tenderness of the biceps femoris tendon at the level of the 
popliteal area, but no indication of a popliteal cyst.  There 
was no pes planus, hammertoe deformities, or evidence of 
plantar calluses.  X-ray examination of the left ankle showed 
calcification within the Achilles tendon but no acute 
fractures or subluxations were identified; the impression was 
negative left ankle.  The diagnosis was persistent left 
Achilles tendonitis, postoperative status, with the objective 
findings described.  The physician opined "what this man 
seems to have is just a residual left Achilles tendonitis 
stemming from the initial injuries, subsequent injuries, and 
then finally scar tissue formation."  

After review of the record, the RO in February 2000 assigned 
a 10 percent rating for postoperative rupture of the left 
Achilles tendon under Diagnostic Codes 5024-5271.  The 
September 4, 1997 effective date for the 10 percent rating 
coincided with the date of VA examination.


Criteria

The effective date of an evaluation and award of pension or 
compensation based on an original claim or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(a) (1999).  

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  

Increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later; an exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after that date.  38 U.S.C.A. §§ 5110(a), (b)(2); 38 
C.F.R. § 3.400(o).  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Ratings Schedule, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324 (1999).  


Analysis

I.  Effective Date

The veteran separated from active service on May 31, 1992.  
He filed his original application for compensation in July 
1992.  This application was received within one year from his 
separation from active service.  In a January 1993 rating 
decision, the RO granted service connection for residuals of 
the Achilles tendon repair and assigned noncompensable rating 
for this disabilities, effective June 1, 1992.  The RO 
correctly granted service connection for postoperative 
rupture of the left Achilles tendon on June 1, 1992, the day 
following separation from active service since the veteran's 
application was received within one year from service.  

The next question is whether the evidence establishes a 10 
percent rating prior to September 4, 1997 for the disability.  
The veteran contends that the 10 percent rating should be 
effective the day following separation from active service.  

Although the service medical records show the veteran had 
significant post-operative limitations after his Achilles 
tendon repair, by December 1985, the veteran was doing well 
except for dependent edema and he could walk without 
difficulty.  He displayed full plantar flexion and 
dorsiflexion to 30 degrees.  During orthopedic examination in 
February 1986, the veteran had no complaints.  He had full 
range of motion.  The only complaint during examination in 
September 1991 was residual left ankle soreness after 
physical activity such as running or playing basketball.  The 
veteran had full range of motion except that he could not 
fully flex the left foot.  There was no pain to palpation, no 
redness and no swelling.  Subsequently, during podiatry 
examination in October 1991, physical examination showed that 
range of motion was within normal limits.  X-ray examination 
showed no evidence of fracture, dislocation or other bony 
abnormality.  On the February 1992 medical examination for 
separation, the feet and lower extremities were listed as 
normal.  These findings support the claim for direct service 
connection but they do not factually show that the 
requirements for a compensable rating were met.  

The veteran disagreed with the initial noncompensable rating 
assigned by the RO.  38 C.F.R. § 3.400.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

The Board finds that manifestations supporting a compensable 
rating for postoperative rupture of the left Achilles tendon 
was first shown during VA examination in September 1997.  As 
the veteran did not identify outpatient treatment received 
prior to September 1997, the most probative medical evidence 
prior to that time consists of the October 1993 VA 
examination findings and service medical records.  These 
medical findings did not show that the postoperative scar was 
tender or painful on objective demonstration, or that it had 
been poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (1999).  On physical 
examination during the October 1993 VA compensation 
examination, there was a well-healed, nontender, 8-centimeter 
scar on the left heel, which the examiner described as status 
post Achilles tendon surgery.  Nor was there evidence of 
ankle disability from the standpoint of limitation of motion 
at that time or on military examination in early 1992.  
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5271.  

The medical evidence does not show, and the veteran does not 
allege, ankylosis or malunion of the tibia and fibula or the 
ankle.  Accordingly, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5256, 5270, 5273 (1999) are not for 
application and a 10 percent was not warranted under these 
provisions.  The medical evidence also does not support a 
compensable rating based on recurrent subluxation or lateral 
instability of the knee and the veteran did not contend that 
he experienced residual disability of the left knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

The Board also finds that a compensable rating was not 
warranted under the provisions 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  The x-ray evidence does not show 
arthritis.  During podiatry examination in October 1991, x-
ray examination showed no evidence of fracture, dislocation 
or other bony abnormality.  As late as the September 1997 VA 
examination, x-ray examination of the left ankle showed 
calcification within the Achilles tendon but no acute 
fractures or subluxations were identified; the impression was 
negative left ankle.  

Finally, the probative evidence shows that a compensable 
rating was not warranted based on limitation of motion of the 
knee or ankle prior to September 1997.  The normal range of 
motion of the knee is set out as 0 degrees of extension to 
140 degrees of flexion, and normal range of motion of the 
ankle is set out as 0-to-20 degrees of dorsiflexion and 0-to-
40 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  This also includes consideration of functional loss 
due to pain or other pathology.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (1999).  

During the October 1993 VA compensation examination, passive 
range of motion of the left knee and ankle were described as 
within normal limits.  The physician specifically reported 
that there was no pain to palpation in the ankle and/or 
gastrocnemius area.  Foot dorsiflexion was to 20 degrees and 
plantar flexion was to 40 degrees with symmetrical inversion 
and eversion.  The physician also stated that gait was within 
normal limits with symmetrical swing and stance space, and 
with good ankle and knee motion.  In addition, there was 5/5 
strength throughout the lower extremities with normal range 
of motion and tone.  Sensation was intact to pinprick and 
touch throughout the lower extremities.  Deep tendon reflexes 
were symmetrical, the toes were downgoing and cerebellar 
testing was intact.  

The veteran's own personal hearing testimony is consistent 
with a finding that there was no entitlement to a compensable 
rating based on limitation of motion, even taking into 
account complaints of functional loss.  The veteran testified 
that he has no difficulty standing straight up during long 
periods of time and he only has ankle pain when he is leaning 
forward in the standing position for a long time.  Tr., pp. 
10-11.  He also testified that he is able to walk one or two 
miles without difficulty.  Tr., p. 11.  The probative 
evidence demonstrates that a 10 percent rating was not 
warranted due to limitation of motion of the knee or ankle 
based on the evidence prior to September 1997.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 4.71a, Diagnostic Codes 5260, 5261, 
5271 (1999).  

The Board notes that the September 1997 VA examination 
findings do support a compensable rating for residual 
impairment.  At that time, the veteran defined his current 
residuals as discomfort in the left heel area, especially 
when hyperextending the ankle.  On examination, the left 
Achilles tendon appeared slightly thicker in circumference 
than the right one.  Important is that the physician noted 
that the left Achilles tendon was tender to digital 
compression whereas this tenderness was not present on the 
right.  The physician also noted that caused some impairment 
with function because the veteran could stand on toes and 
heels more readily on the right than on the left.  The 
physician also determined that there was now limitation of 
motion of the left ankle.  Left ankle dorsiflexion measured 5 
degrees versus right ankle dorsiflexion which measured 15 
degrees.  In fact, x-ray examination of the left ankle showed 
calcification within the Achilles tendon and on digital 
palpation there was slight tenderness of the biceps femoris 
tendon.   In fact, the VA physician diagnosed persistent left 
Achilles tendonitis, postoperative status, and opined what 
this man seems to have is just a residual left Achilles 
tendonitis.  

A compensable rating for postoperative rupture of the left 
Achilles tendon was first shown during VA examination in 
September 1997.  The Board concludes that the criteria for an 
effective date earlier than September 4, 1997 for a 10 
percent rating for postoperative rupture of the left Achilles 
tendon have not been met on a facts found basis.  Although 
the RO recently changed the rating scheme in part, the 
principal rating manifestation remained limitation of motion 
under Diagnostic Code 5271.  38 U.S.C.A. §§ 1155, 5110; 38 
C.F.R. § 3.400(a).  


II.  38 C.F.R. § 3.324

Initially, the Board notes that the RO awarded a 10 percent 
disability rating for the veteran's service-connected 
postoperative residuals of a rupture of the left Achilles 
tendon in a September 1997 rating decision.  The RO assigned 
an effective date of September 4, 1997.  The veteran has 
appealed that decision.  

38 C.F.R. § 3.324 is predicated on the existence solely of 
noncompensable service-connected disabilities.  The existence 
of at least one compensable service-connected disability 
renders the issue moot.  Butts v. Brown, 5 Vet. App. 532, 541 
(1993).  The 10 percent rating for postoperative residuals of 
a rupture of the left Achilles tendon renders moot the 
application of 38 C.F.R. § 3.324 from September 4, 1997.  

A preponderance of the evidence shows that the veteran's 
noncompensable service-connected disabilities did not clearly 
interfere with normal employability.  In January 1993, the RO 
granted service connection for residuals of the Achilles 
tendon repair, scar of the left forehead, scar of the right 
eyebrow, and dermatitis of the groin and arm.  The RO 
assigned noncompensable ratings for these disabilities, 
effective June 1, 1992.  The RO denied entitlement to a 10 
percent rating based on multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324.  In April 1993, the RO granted a separate 
noncompensable rating for pseudofolliculitis barbae, 
effective June 1, 1992.  

While the veteran testified that pseudofolliculitis barbae 
had become an industrial impediment in obtaining a midlevel 
management position, Tr., p. 6, he did not provide 
corroborative evidence showing he had been denied employment 
because of pseudofolliculitis barbae or any other service-
connected disability.  In fact, the veteran testified that he 
had not been employed since his separation from service 
approximately one year earlier.  Tr., p. 7.  He did not 
identify any corroborative evidence that his service-
connected disabilities precluded him from obtaining 
employment.  Moreover, during the October 1993 VA 
compensation examination, the veteran reported that he worked 
as a consumer engineer/service representative for a computer 
company.  The veteran stated that he had no absenteeism.  
Clearly, the veteran was gainfully employed approximately one 
month after his September 1993 personal hearing testimony.  
He testified that he had not been employed prior to that time 
as he had been interviewing for a midlevel management 
position since he separated from active service.  Tr., pp. 6, 
8.  This evidence does not show that any of the service-
connected disabilities, alone or in concert, interfered with 
normal employability prior to September 1997.  In fact, 
during the September 1997 VA examination, the veteran stated 
to the physician that he was still employed.  He did not 
indicate that any of his service-connected disabilities had 
interfered with his normal employability since he began 
employment as a consumer engineer/service representative for 
a computer company as reported during the October 1993 VA 
compensation examination.  This evidence shows that the 
veteran's disabilities did not interfere with normal 
employability prior to September 1997.  

The Board finds that the veteran's noncompensable service-
connected disabilities were not of such character as to 
clearly interfere with normal employability prior to 
September 1997.  The Board concludes that the evidence is not 
evenly balanced and that the criteria for a 10 percent rating 
prior to September 4, 1997 based on multiple noncompensable 
service-connected disabilities is not established.  38 C.F.R. 
§ 3.324. 


ORDER

Service connection for a cardiac disorder, manifested by a 
heart murmur, is denied.

The appeal of a rating in excess of 10 percent for 
postoperative rupture of the left Achilles tendon is 
dismissed.  

An earlier effective date prior to September 4, 1997 for a 10 
percent rating for postoperative rupture of the left Achilles 
tendon is denied.  

A 10 percent rating prior to September 4, 1997 on the basis 
of 38 C.F.R. § 3.324 is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 


